Case: 08-30508    Document: 00511066661         Page: 1    Date Filed: 03/30/2010




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                         March 30, 2010

                                    No. 08-30508                     Charles R. Fulbruge III
                                  Summary Calendar                           Clerk



RODNEY HAMILTON

                                                 Plaintiff - Appellant
v.

CHARLES C. FOTI, JR., Attorney General, State of Louisiana; JON A.
GEGENHEIMER, Clerk of Court 24th Judicial District Court

                                                 Defendants - Appellees




                   Appeal from the United States District Court
                       for the Eastern District of Louisiana
                             USDC No. 2:07-CV-3600


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Rodney Hamilton, an inmate in Louisiana, filed a pro se Section 1983
complaint claiming that the Clerk of the 24th Judicial District Court erroneously
applied a state statute regarding prisoner suits and denied him his right to
proceed on a claim against his attorney. He also asserts that the statute violates
his rights to equal protection and due process. We disagree and AFFIRM.



*
 Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 08-30508      Document: 00511066661          Page: 2     Date Filed: 03/30/2010



                                       No. 08-30508

                                STATEMENT OF FACTS
       In 1975, after a trial in the Louisiana 24th Judicial District Court, Rodney
Hamilton was convicted of first degree murder and sentenced to death. On
appeal, his conviction was affirmed. His sentence, though, was annulled because
the state’s death penalty scheme had been declared unconstitutional. State v.
Hamilton, 356 So. 2d 422 (La. 1978) (citing Roberts v. Louisiana, 428 U.S. 325
(1976)). The court remanded with instructions for the district court “to sentence
the defendant to life imprisonment at hard labor without benefit of probation,
parole or suspension of sentence for a period of twenty years.” Id. He was
resentenced in September 1978. During the proceedings for the new sentence,
Hamilton was represented by defense attorney Arcenious F. Armond.
       On several occasions thereafter, Hamilton unsuccessfully sought relief in
the same state district court.1         Then, on March 14, 2000, Hamilton filed a
complaint with the Louisiana Attorney Disciplinary Board against Armond. He
claimed a “lack of communication.” Armond filed a motion to withdraw from
representing Hamilton, which was granted. It is unclear when Armond last
represented Hamilton.
       In 2001, Hamilton filed a breach of contract suit against Armond in the
24th Judicial District Court. He sought recovery of attorneys fees and payment
of damages for Armond’s withdrawal from representing him. Hamilton filed as
a pauper, seeking waiver of the need to pay fees.                   Armond filed to have
Hamilton’s suit dismissed. Hamilton was not allowed to file a reply because the


1
       Representative of his efforts are the following: State ex rel. Hamilton v. Zaccaria, 442
So. 2d 475 (La. 1983) (suit against the judge who presided over his murder trial); State ex rel.
Hamilton v. Maggio, 464 So. 2d 308 (La. 1985) (suit against the prison warden); State ex rel.
Hamilton v. State, 699 So. 2d 393 (La. 1997) (seeking supervisory or remedial writ).

                                               2
   Case: 08-30508    Document: 00511066661      Page: 3   Date Filed: 03/30/2010



                                  No. 08-30508

clerk of the court, Jon Gegenheimer, placed a stay on the proceedings until all
court costs were paid as required by Louisiana’s Prisoner Litigation Reform Act
(“PLRA”).    See La. R.S. 15:1186.      Armond’s exception was granted, and
Hamilton’s breach of contract suit was dismissed in 2003.
      The record contains correspondence in 2005 between Hamilton and the
Louisiana Fifth Circuit Court of Appeal. The court advised him that because of
his failure to pay fees in the district court, no appeal was pending.          The
Louisiana Supreme Court denied Hamilton’s application for relief. Hamilton v.
Armond, 955 So. 2d 1271 (La. 2007).
      Following the dismissal of his suit in the state district court, Hamilton
filed a pro se, in forma pauperis civil rights complaint in the United States
District Court for the Eastern District of Louisiana. See 42 U.S.C. § 1983.
Defendants were the state district court clerk and the state Attorney General,
Charles Foti, Jr. Hamilton alleged that clerk Gegenheimer erroneously applied
the restrictions in the PLRA to his civil action, that the statute violated his
rights under both the United States and Louisiana constitutions, and that the
Attorney General should be enjoined from enforcing the unconstitutional statute.
Both defendants were named in their individual and official capacities.
      Gegenheimer and Foti filed separate motions to dismiss. On January 9,
2008, the magistrate judge issued a Report and Recommendation concerning
both motions. See Hamilton v. Att’y Gen. of La., No. 07-3600, 2008 WL 1836670
(E.D. La. Apr. 23, 2008) (summary order with Report and Recommendation
attached). After rejecting a jurisdictional issue that is not challenged on appeal,
the magistrate judge recommended granting the motions. As to Foti’s motion,
Hamilton had not alleged that Foti was in any way responsible for the


                                        3
   Case: 08-30508     Document: 00511066661      Page: 4    Date Filed: 03/30/2010



                                   No. 08-30508

application of the stay provision to Hamilton’s civil suit.         With respect to
Gegenheimer’s motion, the state courts had held that the PLRA did not violate
the Louisiana Constitution and Hamilton had not established that the stay
violated his federal constitutional rights. The district court rejected Hamilton’s
objections and dismissed the suit.
      Following this dismissal, the district court denied Hamilton’s motion to
proceed in forma pauperis on appeal based on its certification that any appeal
would not be taken in good faith. Thereafter, a judge on this court concluded
that Hamilton’s appeal presented at least one nonfrivolous issue. Hamilton’s
appellate motion to proceed in forma pauperis was granted.
                                   DISCUSSION
      We review de novo a district court’s grant of a motion to dismiss pursuant
to Rule 12(b)(6), “accepting all well-pleaded facts as true and viewing those facts
in the light most favorable to the plaintiff.” Stokes v. Gann, 498 F.3d 483, 484
(5th Cir. 2007). If the plaintiff has not alleged “enough facts to state a claim to
relief that is plausible on its face” and has failed to “raise a right to relief above
the speculative level,” dismissal is appropriate. Bell Atl. Corp. v. Twombly, 550
U.S. 544, 555, 570 (2007).
      Since Hamilton is proceeding pro se, his arguments are liberally construed.
See Erickson v. Pardus, 551 U.S. 89, 94 (2007).
      A.     Claims Against Clerk Gegenheimer
      Hamilton alleged that by applying the automatic stay provision of the
PLRA to his breach of contract claim, the state district court clerk deprived him
of his rights to due process, equal protection, and access to the court without
unreasonable delay under both the United States and the Louisiana


                                          4
   Case: 08-30508   Document: 00511066661     Page: 5    Date Filed: 03/30/2010



                                 No. 08-30508

Constitutions. The district court dismissed these claims because (1) Hamilton
had not demonstrated that the imposition of the stay provision violated his
constitutional right to due process; (2) Hamilton was not a member of a suspect
class for the purposes of the Equal Protection Clause; and (3) the stay provision
did not violate Hamilton’s right to access the state courts. Hamilton, 2008 WL
1836670 at *6-9.
      Hamilton’s first claim on appeal appears to be that Gegenheimer violated
his right to due process by filing his breach of contract claim under the statute
for prisoners, which has the automatic stay provision, instead of under a general
statute for indigent parties that does not. Compare La. R.S. 15:1186 (PLRA)
with La. C.C.P. art. 5181 (general indigent party statute). He alleges that his
breach of contract claim was not the type of indigent prisoner civil suit the
Louisiana Legislature intended to be subjected to the restrictions in the PLRA.
Hamilton argues that the PLRA was intended to place additional restrictions on
suits brought by indigent prisoners that challenged prison conditions. The
defendants argue that the PLRA applies to all suits brought by indigent
prisoners, except those specifically excluded by the statute.
      We need not reach a conclusion on this state law dispute. Hamilton has
brought a Section 1983 suit. He is not entitled to have us reconsider the state
court’s interpretation of state law simply because that court might have been
wrong. “[S]tate law claims, standing alone, do not provide federal jurisdiction.”
Simi Inv. Co., Inc. v. Harris County, Tex., 236 F.3d 240, 247 (5th Cir. 2000). To
state a claim, Hamilton must allege “a violation of a right secured by the
Constitution or laws of the United States.” James v. Tex. Collin County, 535
F.3d 365, 373 (5th Cir. 2008) (quotation marks and citation omitted).


                                       5
   Case: 08-30508    Document: 00511066661      Page: 6   Date Filed: 03/30/2010



                                  No. 08-30508

      Hamilton generally asserts a denial of due process. To assert a procedural
due process claim, there first must be identified a liberty or property interest
that has been hindered, then a showing made that the procedures provided to
protect the interest are insufficient. Ky. Dep’t of Corr. v. Thompson, 490 U.S.
454, 460 (1989). The interest to be protected may arise from the Due Process
Clause itself or from the laws of the state. Id.
      Hamilton has not identified what that interest might be, though reading
his claim liberally, it could be categorized as a right to have the procedural
requirements for litigation be applied in an accurate and nonarbitrary manner.
Whatever the best definition of the possible interest might be, Hamilton has not
presented anything for our review other than a disagreement with how
Louisiana interpreted two different state statutes. That is a state law claim over
which we have no jurisdiction. Even if the state district court clerk erroneously
interpreted the PLRA to apply to Hamilton’s claim, and we state no position on
the question, such error would not be a constitutional violation.
      We now turn to Hamilton’s equal protection claim.             Prisoners and
indigents are not suspect classes. Carson v. Johnson, 112 F.3d 818, 821-22 (5th
Cir. 1997). Therefore, to the extent Hamilton is arguing that the automatic stay
provision for prisoners who do not pay fees is a violation of equal protection, he
has not shown that a protected classification is involved. Consequently, he must
show that the provision is not “rationally related” to a legitimate state interest.
A.M. ex rel. McAllum v. Cash, 585 F.3d 214, 226 (5th Cir. 2009).
      A recent unpublished decision of this court held there to be a legitimate
state interest underlying the PLRA requirement for the payment of filing fees,
because it would “deter[] frivolous and malicious lawsuits, and thereby


                                        6
   Case: 08-30508    Document: 00511066661      Page: 7   Date Filed: 03/30/2010



                                  No. 08-30508

preserv[e] scarce judicial resources,” and because “prisoners have abused the
judicial system in a manner that non-prisoners simply have not.” Clifford v.
Louisiana, 347 F. App’x 21, 23 (5th Cir. 2009) (unpublished) (quoting Carson,
112 F.3d at 822) (alteration in original). We agree and hold that the PLRA’s
requirement that all inmates pay filing fees, with an automatic stay until paid,
subject to statutory exceptions for certain kinds of claims, is rationally related
to a legitimate state interest and does not violate the Constitution.
      Hamilton’s equal protection claim was properly dismissed.
      We now turn to Hamilton’s access to the court claim. We categorize that
as a substantive due process claim. Substantive due process “bars certain
arbitrary, wrongful government actions regardless of the fairness of the
procedures used to implement them.” Zinermon v. Burch, 494 U.S. 113, 125
(1990) (internal quotation marks and citation omitted). We have recognized that
meaningful access to the courts is a fundamental federal constitutional right.
Chrissy F. v. Miss. Dep’t of Pub. Welfare, 925 F.2d 844, 851 (5th Cir. 1991).
However, imposition of the automatic stay provision did not block Hamilton’s
meaningful access to the courts. The automatic stay provision only restricted
Hamilton’s access without payment of court fees.
      The propriety of such limitations has already been approved by the
Supreme Court. The Court recognized “a narrow category of civil cases in which
the State must provide access to its judicial processes without regard to a party’s
ability to pay court fees.” M.L.B. v. S.L.J., 519 U.S. 102, 113 (1996). Hamilton’s
breach of contract claim does not fall within this narrow category of cases. See
id. at 113-16.




                                        7
   Case: 08-30508    Document: 00511066661       Page: 8    Date Filed: 03/30/2010



                                   No. 08-30508

      B.    Claims Against Foti
      We now turn to Hamilton’s assertion that the district court erred in its
holding as to Foti.      The court held that Hamilton had not alleged “a
constitutional violation at the hands of Foti or that Foti was in any way
responsible for the application of the stay provision of the [PLRA] to his case.”
Hamilton, 2008 WL 1836670 at *6.
      A claim against a state official in his official capacity is essentially a claim
against the state. Kentucky v. Graham, 473 U.S. 159, 166 (1985). Therefore, the
Eleventh Amendment generally bars suits by private parties against a state in
federal court regardless of the relief sought. Okpalobi v. Foster, 244 F.3d 405,
411 (5th Cir. 2001) (en banc). However, Hamilton asserts that the Ex parte
Young exception applies. Ex parte Young, 209 U.S. 123 (1908). In that opinion,
the Supreme Court permitted suits against state officials in their official
capacity in order to enjoin enforcement of an unconstitutional state statute.
Okpalobi, 244 F.3d at 411. This exception applies when the state official (1) has
some connection with the enforcement of the statute or (2) is specifically charged
with the duty to enforce the statute and is threatening to exercise that duty. Id.
at 414-15 (citing Ex parte Young, 209 U.S. at 157, 158).
      Hamilton alleges that as state Attorney General, Foti was “the guardian”
of the PLRA and that it is the Louisiana Attorney General’s duty to enforce the
laws of the state. See La. Const. art. IV, § 8 (powers and duties of the attorney
general). However, sitting en banc, we specifically rejected the argument that
the Louisiana Attorney General’s state constitutional duty to enforce all laws of
the state is sufficient to satisfy the requirements of Ex parte Young. Okpalobi,
244 F.3d at 419. Furthermore, Hamilton has not alleged, nor does the record


                                          8
   Case: 08-30508   Document: 00511066661       Page: 9   Date Filed: 03/30/2010



                                  No. 08-30508

suggest, that Foti threatened to exercise his duties as Attorney General to
enforce the automatic stay provision in the PLRA. Therefore, the Eleventh
Amendment bars any suit against Foti in his official capacity. The district court
properly dismissed Hamilton’s claims against Foti in his official capacity.
      Hamilton also alleged a Section 1983 claim against Foti in his individual
capacity. The district court dismissed this claim because Hamilton failed to
allege that Foti was personally involved in the alleged violation of his civil
rights. It is unclear whether Hamilton challenges this conclusion on appeal.
However, Hamilton’s allegations are that Gegenheimer, not Foti, was the one
who made the breach of contract lawsuit subject to the PLRA. He has not
alleged that Foti was personally involved.       The personal involvement by a
defendant “is an essential element of a civil rights cause of action.” Thompson
v. Steele, 709 F.2d 381, 382 (5th Cir. 1983).
      The district court did not err in dismissing this claim.
      The district court’s judgment is AFFIRMED.




                                        9